UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GEORGE WEAVER; VERA NASEVA; LUZ
 CONCEPCIÓN; LUIS FLORES, each on
 their own behalf and collectively on behalf of
 all others similarly-situated; FIGHT FOR
 NYCHA,

                                 Plaintiffs,

                     -against-
                                                                 1:19-CV-10760 (CM)
 THE NEW YORK CITY HOUSING
 AUTHORITY; GREGORY RUSS, Chair and                           ORDER OF DISMISSAL
 CEO; THE CITY OF NEW YORK; BILL DE
 BLASIO, Mayor of the City of New York;
 GALE BREWER, individually as President of
 the Borough of Manhattan and acting,
 collectively, by and through her aide, BRIAN
 LEWIS,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Fight for NYCHA and Plaintiffs Weaver, Naseva, Concepciόn, and Flores bring this

action pro se. They bring this action on their own behalf and “on behalf of all others similarly-

situated.” (ECF 11, at 1.) They describe their operative pleading as an “Amended Class Action

Complaint.” (Id.) By order dated November 20, 2019, the Court directed Plaintiffs Weaver,

Naseva, Concepciόn, and Halasa, within thirty days, to each complete, sign, and submit a

separate in forma pauperis (“IFP”) application. In the alternative, Plaintiffs could pay the

relevant fees to bring this action.

        On November 25, 2019, Fight for NYCHA and Plaintiffs Weaver, Naseva, and

Concepciόn each filed an IFP application. 1 Two days later, Plaintiff Flores filed a letter in which


        1
          Plaintiff Flores filed his own IFP application with the original complaint. (ECF 1.)
Plaintiff Halasa did not submit her own IFP application, but signed Fight for NYCHA’s IFP
he asserted that Fight for NYCHA “is the correct plaintiff, not its coordinating committee

members. This means[] Marni Halasa and Louis Flores, as coordinating committee members[,]

should not be filing IFP applications on behalf of Fight for NYCHA.” (ECF 10). The letter also

noted that Plaintiff Flores “is a correct co-plaintiff, as a result, he has filed a personal IFP

application.” (Id.)

        On December 2, 2019, Plaintiffs Weaver, Naseva, Concecpiόn, Flores, and Fight for

NYCHA filed an amended complaint. On that same date, Plaintiffs filed an amended application

for an order to show cause for a preliminary injunction and temporary restraining order (ECF

12), and Plaintiff Flores filed a declaration in support of that application (ECF 13).

        On December 6, 2019, the Court granted the IFP applications of Plaintiffs Flores, Weaver,

Naseva, and Concepciόn.

        On December 11, 2019, Halasa filed a declaration. (ECF 18.) Five days later, Plaintiff

Flores filed a letter in which he makes additional disclosures with regard to his IFP application

and seems to request an extension of time for Halasa to comply with the Court’s November 20,

2019 order. (ECF 19.) 2

        For the reasons set forth below, the Court dismisses this action.

                                     STANDARD OF REVIEW

        The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary



application, along with Plaintiff Flores, in their capacities as the members of Fight for NYCHA’s
coordinating committee. (ECF 6.)
        2
         Halasa is not listed as a plaintiff in the amended complaint’s caption, but she has signed
the amended complaint in her capacity as a member of Fight for NYCHA’s coordinating
committee. The Court therefore regards any claims Halasa previously asserted in this action in
her personal capacity as abandoned. Halasa is no longer a party to this action.


                                                   2
relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject-matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The United States Supreme Court has held that under Rule 8, a complaint must include

enough facts to state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). A claim is facially plausible if the plaintiff pleads enough factual

detail to allow the Court to draw the inference that the defendant is liable for the alleged

misconduct. In reviewing the complaint, the Court must accept all well-pleaded factual

allegations as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). But it does not have to accept as

true “[t]hreadbare recitals of the elements of a cause of action,” which are essentially just legal

conclusions. Id. (citing Twombly, 550 U.S. at 555). After separating legal conclusions from well-

pleaded factual allegations, the Court must determine whether those facts make it plausible – not

merely possible – that the pleader is entitled to relief. Id. at 678-79.




                                                   3
                                         BACKGROUND

       Plaintiffs bring this action on behalf of themselves and others similarly situated – they

seek to proceed as a class action. They assert claims under 42 U.S.C. § 1437d(j)(3) and 24 C.F.R.

§ 5.703(c), (d)(1), and (g), as well as under state law. They also assert that the defendants have

violated their federal constitutional rights. They seek injunctive, declaratory, and other relief.

       Plaintiffs Weaver, Naseva, and Concepciόn allege that they are residents of apartment

buildings in Manhattan that are owned and operated by the New York City Housing Authority

(“NYCHA”), a public housing authority created by state law. Plaintiff Flores alleges that he has

applied for NYCHA housing. Fight for NYCHA alleges that it “is an unincorporated association

of tenants, activists, and artists, who oppose any privatization of public housing assets.” (ECF 11,

at 8.) Fight for NYCHA also alleges that it is “managed by its Co[o]rdinating Committee” and

that Flores and Halasa are the members of that committee. (Id.)

       Plaintiffs sue (1) NYCHA, (2) Gregory Russ, NYCHA’s Chairman and Chief Executive

Officer, (3) the City of New York, (4) Bill De Blasio, the Mayor of the City of New York,

(5) Gale Brewer, the Manhattan Borough President, and (6) Brian Lewis, Brewer’s aide. They

allege that an unspecified previous settlement agreement regarding NYCHA funding “is

inadequate to provide NYCHA residents with decent and safe housing.” (Id. at 12.) They oppose

Mayor De Blasio’s alleged plans to privatize one third of NYCHA housing, rezone public

housing campuses, demolish public housing buildings, and sell the air rights of public housing

buildings. They assert that Mayor De Blasio has created the Mayor’s NYCHA Working Group

(“Working Group”) “to counteract” their protests of his plans and to advance his plans. (Id. at

14.) And they state that “[t]here was no democratic process followed for the formation of” the

Working Group. (Id.)




                                                  4
       Plaintiffs allege that Working Group meetings have been kept secret and have taken place

in unknown locations that have been closed to NYCHA residents and the public at large. They

assert that “[b]y conducting closed-door [Working Group] meetings . . . Defendants and other

elected Government officials and/or their representatives have deprived Plaintiffs . . . from

having any participation in discussions about the possible disposition and development of public

housing assets.” (Id. at 15.) Plaintiffs also assert that the Working Group has instituted a “gag

rule,” which prevents its members from speaking publicly about the Working Group meetings.

(Id.) They further assert that the Working Group members are participating in secret

communications with each other outside those meetings. And they describe those acts as

“undemocratic.” (Id.)

       Plaintiffs allege the following additional facts: On October 24, 2019, Plaintiff Flores

sneaked into a Working Group meeting in Manhattan uninvited, but he was discovered. NYCHA,

Working Group, and police officials tried to get him to leave and threatened his arrest. He

refused to leave; they allowed him to remain because he threatened “that his arrest would be put

on the front page of next morning’s edition of the New York Post.” (Id. at 16.) Halasa gained

entry to the meeting by telling police she needed to give Flores medication. Plaintiff Naseva and

others were denied entry. Fight for NYCHA was able to learn from the meeting of the

defendants’ plan to demolish two of the NYCHA Fulton Houses buildings (where Plaintiff

Weaver resides), privatize the remainder of those buildings, rezone the Fulton Houses to permit

the construction of high-rise apartment buildings, and to sell NYCHA’s air rights associated with

the Fulton Houses.

       Plaintiffs were prevented from attending a second secret Working Group meeting that

took place in Manhattan on October 29, 2019. Plaintiffs Weaver, Naseva, and Concepciόn, who




                                                  5
all reside in NYCHA housing, were also denied membership in the Working Group. The Working

Group “is an illegal substitute to legally-required democratic processes to achieve genuine

community planning, as provided through the Uniform Land Use Review Procedure (the

‘ULURP Process’).” (Id. at 3.)

        In their amended complaint, Plaintiffs seek, among other relief, an injunction preventing

the defendants “from planning or contracting for the demolition, rezoning, development, or

disposition of any and all public housing assets, . . . or the sale of air rights, outside of the lawful

procedure.” (Id. at 35.) They seek the same relief in their amended application for immediate and

temporary injunctive relief. (ECF 12.) They also ask the Court, in their amended complaint, to

order the City of New York “to deposit . . . $3 billion in security with the District Court and to

file . . . plans to issue requests for proposals that would contract the purchase and installation of

heating system upgrades to prevent any further wide-spread heating and hot water outages.”

(ECF 11, at 35.)

                                            DISCUSSION

 A.      Fight for NYCHA, proceeding as a class action, and claims and requests on behalf
         others

        The Court must dismiss Fight for NYCHA’s claims. An association or other artificial

entity, such as Fight for NYCHA, cannot appear pro se in federal court; it can only appear with

an attorney. See, e.g., Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory Council, 506 U.S.

194, 202-03 (1993) (noting that courts do not allow corporations, partnerships, associations, and

other “artificial entities” to appear in court without an attorney); Eagle Assocs. v. Bank of

Montreal, 926 F. 2d 1305, 1308-10 (2d Cir. 1991). None of the current individual plaintiffs, nor

Halasa (in her capacity as a Fight for NYCHA coordinating-committee member), assert that they

are an attorney. The Court therefore dismisses Fight for NYCHA’s claims without prejudice.



                                                   6
        The Court must also dismiss any claims, and deny any requests, that the remaining

plaintiffs assert on behalf of others, including their request to proceed as a class action. The

statute governing appearances in federal court, 28 U.S.C. § 1654, “allow[s] two types of

representation: ‘that by an attorney admitted to the practice of law by a governmental regulatory

body, and that by a person representing himself.’” Lattanzio v. COMTA, 481 F.3d 137, 139 (2d

Cir. 2007) (citation omitted). Because a nonlawyer cannot bring suit on behalf of others, a

nonlawyer pro se plaintiff cannot act as a class representative. Rodriguez v. Eastman Kodak Co.,

88 F. App’x 470, 471 (2d Cir. 2004) (summary order) (citing Iannaccone v. Law, 142 F.3d 553,

558 (2d Cir. 1998)); Phillips v. Tobin, 548 F.2d 408, 412-15 (2d Cir. 1976). Because none of the

remaining plaintiffs assert that they are an attorney, the Court denies the remaining plaintiffs’

requests that they assert on behalf of others, including their request to proceed as a class action,

and dismisses without prejudice any claims that the remaining plaintiffs assert on behalf of

others. 3

 B.         Claims under federal law

        The Court construes the amended complaint as asserting claims under 42 U.S.C. § 1983

that the defendants violated (1) Plaintiffs’ rights under the United States Housing Act, 42 U.S.C.

§ 1437, et seq. (“Housing Act”) or under 24 C.F.R. § 5.703, (2) Plaintiffs’ federal constitutional

right to procedural due process by attempting to circumvent the Uniform Land Use Review

Procedure (“ULURP”), N.Y.C. Charter § 197-c, and (3) Plaintiffs’ First Amendment rights by

denying Plaintiffs access to, and participation in, Working Group meetings.




        3
            Hereafter, the Court will refer to the remaining plaintiffs as “Plaintiffs.”


                                                     7
        To state a claim under § 1983, a plaintiff must allege both that: (1) a right secured by the

Constitution or laws of the United States was violated, and (2) the right was violated by a person

acting under the color of state law, or a “state actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988).

               Housing Act or 24 C.F.R. § 5.703.

        Courts within this Circuit have held that neither the Housing Act, nor 24 C.F.R. § 5.703

creates a federal right that is enforceable under § 1983. See Davis v. N.Y.C. Hous. Auth., 379 F.

Supp. 3d 237, 244-49 (S.D.N.Y. 2019) (holding that 24 C.F.R. § 5.703 and certain subsections of

the Housing Act do not provide an actionable right under § 1983); Alston v. Sebelius, No. 13-CV-

4537, 2014 WL 4374644, at *15 (E.D.N.Y. Sept. 2, 2014) (“Although the Second Circuit has not

addressed this issue, numerous courts, including district courts in this Circuit, have routinely

found that no private right of action exists under the Housing Act for the failure to enforce a

landlord’s compliance with housing quality conditions.”) (collecting cases); Bose v. City of New

York, No. 07-CV-2431, 2008 WL 564761, at *8 (E.D.N.Y. Feb. 27, 2008) (“[P]laintiff has failed

to meet her burden in establishing that § 1437f(o)(8) of the Housing Act confers an individual

right enforceable through a § 1983 action.”); Harris v. HUD, No. 93-CV-0397, 1993 WL 276084,

at *3 (S.D.N.Y. July 16, 1993) (Section 1437 is a “broad statement of policy [that] does not

create a private right of action. In the first place, the declaration of policy commits the United

States to help the States remedy the shortage of safe housing for low-income families, not to

eliminate all danger from such housing. Second, this statement is the kind of general expression

of policy that is not by itself sufficient to create rights in public housing tenants.”).

        Accordingly, the Court dismisses Plaintiffs’ § 1983 claims under the Housing Act or 24

C.F.R. § 5.703 for failure to state a claim on which relief may be granted. See 28 U.S.C.

§ 1915(e)(2)(ii).




                                                   8
               Procedural due process

       The Court must also dismiss Plaintiffs’ claims that the defendants’ alleged efforts to

circumvent ULURP violated their right to procedural due process. “In a § 1983 suit brought to

enforce procedural due process rights, a court must determine (1) whether a [liberty or] property

interest is implicated, and if it is, (2) what process is due before the plaintiff may be deprived of

that interest.” Nnebe v. Daus, 644 F.3d 147, 158 (2d Cir. 2011). The United States Court of

Appeals for the Second Circuit has held that “plaintiffs do not have a liberty interest in the

procedures established by the New York City Charter[,]” including ULURP. BAM Historic Dist.

Ass’n v. Koch, 723 F.2d 233, 236 (2d Cir. 1983). “ULURP concern[s] solely procedural

requirements. Therefore, [ULURP] create[s] no liberty interest protected by the Fourteenth

Amendment.” Id. at 237.

       Plaintiffs have no liberty interest in having ULURP carried out. They have therefore

failed to state a claim that the defendants violated their right to procedural due process by

attempting to circumvent ULURP. The Court therefore dismisses Plaintiffs’ claims that the

defendants violated their right to procedural due process for failure to state a claim on which

relief may be granted. See § 1915(e)(2)(B)(ii).

               First Amendment claims

       The Court must further dismiss Plaintiffs’ claims that the defendants have violated their

First Amendment rights by denying them access to, and participation in, Working Group

meetings. “The Constitution does not grant to members of the public generally a right to be heard

by public bodies making decisions of policy.” Minn. State Bd. for Cmty. Coll. v. Knight, 465 U.S.

271, 283 (1984); see id. at 284 (“Policymaking organs in our system of government have never

operated under a constitutional constraint requiring them to afford every interested member of

the public an opportunity to present testimony before any policy is adopted.”). Thus, Plaintiffs


                                                  9
“have no constitutional right to force the government to listen to their views.” Id. at 283. And

their “right to speak is not infringed when government simply ignores [them] while listening to

others.” Id. at 288. Nor is it infringed when government officers refuse to appoint Plaintiffs to

government committees. Id. at 289.

       Accordingly, the Court dismisses Plaintiffs’ claims that the defendants violated their

rights under the First Amendment for failure to state a claim on which relief may be granted. See

§ 1915(e)(2)(B)(ii).

 C.     Claims under state law

       A district court may decline to exercise supplemental jurisdiction over state-law claims

when it “has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).

Generally, “when the federal-law claims have dropped out of the lawsuit in its early stages and

only state-law claims remain, the federal court should decline the exercise of jurisdiction . . . .”

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988) (footnote omitted). Having dismissed

the claims over which the Court has original jurisdiction, the Court declines to exercise its

supplemental jurisdiction over any state-law claims Plaintiffs may be asserting. See Kolari v.

New York-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006) (“Subsection (c) of § 1367

‘confirms the discretionary nature of supplemental jurisdiction by enumerating the circumstances

in which district courts can refuse its exercise.’” (quoting City of Chicago v. Int’l Coll. of

Surgeons, 522 U.S. 156, 173 (1997))).

 D.     Leave to amend

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).




                                                  10
Because the defects in the amended complaint cannot be cured with further amendment, the

Court declines to grant Plaintiffs leave to amend.

                                         CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiffs Weaver,

Naseva, Concepciόn, and Fight for NYCHA, and note service on the docket. Plaintiff Flores has

consented to electronic service of Court documents. (ECF 5.) The Court dismisses this action.

       The Court dismisses Fight for NYCHA’s claims without prejudice.

       The Court denies the remaining plaintiffs’ requests brought on behalf of others, including

their request to proceed as a class action. The Court also dismisses those plaintiffs’ claims that

they assert on behalf of others without prejudice.

       The Court dismisses the remaining plaintiffs’ own claims under 42 U.S.C. § 1983 for

failure to state a claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court declines to consider any state-law claims. 28 U.S.C. §1367(c)(3).

       The Court denies as moot any pending requests for immediate injunctive relief. (ECF 12.)

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

       The Court also directs the Clerk of Court to docket this order as a “written opinion”

within the meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    December 20, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge


                                                 11
